Citation Nr: 0126522	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  01-05 936	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC

THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for bilateral pes 
planus.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for bilateral knee 
disorders.  

5.  Entitlement to an increased rating for a low back strain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1997 to August 
1999.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a June 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  


FINDINGS OF FACTS

1.  Migraine headaches are not shown to be of service origin.  

2.  Bilateral pes planus first manifested during active 
military service. 

3.  A bilateral hearing loss is not shown during service or 
currently.  

4.  Arthritis of the knees is of service origin. 


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).  

2.  Bilateral pes planus was incurred during military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001). 

3.  Bilateral hearing loss not incurred in or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001). 

4.  Arthritis of the knees was incurred during military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

Although the RO did not readjudicate the matters addressed on 
the merits after the VCAA enactment, or after the 
implementation of enabling regulations, a review of the 
record reveals that all appropriate development has been 
accomplished.  In February 2001 the RO wrote the veteran and 
informed him of the statutory requirements of the VCAA 
(although the implementing regulations had not then been 
published).  

The June 2001 statement of the case advised the veteran of 
the pertinent law and regulations as well as the basis for 
the decisions in this case.  By reciting the applicable law 
and regulations, notice was given of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  

Testimony was given at a September 2001 hearing before the 
undersigned.  Service medical records (SMRs) were obtained 
and associated with the claims folder except for the 
preinduction examination, a report of which is not available.  
However, there is no allegation or suggestion in the record 
that any of the claimed disabilities preexisted military 
service and, thus, the absence of the report of the pre-
induction examination is not prejudicial.  

The reports of VA examinations pertaining to the claimed 
disorders are on file.  Moreover, in the original claim the 
veteran did not report having had any post service treatment 
for the claimed disorders.  While the veteran testified that 
he had received treatment at the George Washington Hospital 
in September or October 1998 this was only for his back and 
he further testified that those records would not reflect 
treatment for his feet or knees (page 19 of that transcript).  
He also testified that he had not received any postservice 
treatment from private clinical sources, had never filed for 
Social Security benefits, and had never filed a claim for 
workman's compensation (page 22).  Moreover, while he 
testified that he had received VA physical therapy for his 
knees (pages 18 and 25), in light of the favorable outcome as 
to that claim, there is no prejudice in not obtaining those 
records.  While he also testified that he received a 
prescription from a VA physician for Tylenol for his 
headaches, he also testified that no physician had ever 
informed him that his headaches were migraine in nature 
(pages 4 and 8).  

Thus, there is no reasonable possibility that additional 
attempts to obtain nonexistent records would substantiate his 
claims.  The record on appeal otherwise indicates no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claims.  See VCAA 114 
Stat. 2097, § 5103A(a)(2) (West Supp. 2001) (The Secretary is 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."). 

The RO has met its notification and duty to assist 
obligations in the development of this case under the VCAA 
and the applicable regulations.  

Law and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  Service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

A disorder may be service connected if evidence, regardless 
of its date, establishes the presence of a chronic disorder 
in service or during an applicable presumptive period, and 
that the veteran still has the disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  
Such evidence must be medical unless it relates to a disorder 
that may be competently demonstrated by lay observation.  
Savage, 10 Vet. App. at 495.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b). 

In the case of arthritis, a chronic disease, where the 
disability is manifested to a compensable degree within one 
year of active duty, service connection may be granted on a 
presumptive basis. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In order to grant service connection for 
arthritis, it must be verified by X-ray findings.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

If the disorder is not chronic, it may still be service 
connected if there is evidence of the disorder in service or 
in an applicable presumptive period and continuity of 
symptomatology (treatment is not required) is demonstrated 
thereafter, and competent evidence relates the present 
disorder to that symptomatology.  Savage, at 496-97.  Again, 
whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
at 496-97.  In sum, disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in-service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

Migraine Headaches

The only inservice evidence of headaches is in the report of 
medical history questionnaire completed in conjunction with 
the August 1999 examination for separation from service (the 
examination itself was negative for headaches), in which the 
veteran complained of frequent or severe headaches.  It was 
noted in the medical history questionnaire that his headaches 
were not considered disqualifying.  

On VA neurology examination in February 2001 the veteran 
complained of having long-standing headaches that were 
bifrontal and associated with neck stiffness but not with 
nausea or photophobia.  He had had about one such headache in 
the last six months.  He had not sought medical attention 
during military service or since military service for the 
headaches.  He did not take medication for the headaches.  On 
a neurological evaluation, no abnormality was noted.  The 
diagnoses included rare muscle contraction headaches without 
independent evidence of occurrence or without evidence of 
treatment either during service or "in the following 
presumptive time.period [sic]."  

The veteran testified that his headaches had begun while 
onboard ship during active military service and that he had 
reported having had headaches in about March 1999 when he was 
receiving treatment during service for his low back 
disability (page 6) but there had been no follow-up and he 
had purchased Advil on his own (page 4).  No physician had 
ever informed him that his headaches were migraine headaches 
(as opposed to muscle contraction headaches) but he felt that 
they were migraine headaches (pages 4 and 5).  He continued 
to have headaches after service and had been given a 
prescription for Tylenol by a VA physician in May or June 
2001 (page 8).  

Initially, it must be noted that headaches, either muscle 
contraction or migraine, are not a chronic disease for which 
service connection may be granted on a presumptive basis 
(i.e., if they were to initially manifested within one year 
after service).  The veteran has no documented treatment of 
migraine headaches in service.  He admits having never been 
diagnosed with migraine headaches.  In the recent VA 
examination it was opined that the veteran's muscle 
contraction headaches are rare, having had only one headache 
in the last six months.  It is the judgment of the Board that 
continuity of symptomatology is not established.  38 C.F.R. 
§ 3.303.  Furthermore, it is only the veteran's opinion that 
he suffers from migraine headaches.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, service connection 
for migraine headaches is not warranted.  

Bilateral Pes Planus

The only inservice evidence of bilateral pes planus is in the 
report of medical history questionnaire in conjunction with 
the August 1999 examination for separation from service (the 
examination itself was negative for bilateral pes planus), in 
which the veteran complained of foot trouble; specifically, 
he reported having flat feet.  It was noted in the medical 
history questionnaire that his flat feet were not considered 
disqualifying.  

On VA general medical examination in February 2001 the 
veteran reported having symptomatic pain and cramping of the 
plantar surfaces of his feet.  He did not currently use 
orthotics or shoe inserts.  He did not take medication or 
receive any treatment for his pain and cramping.  On physical 
examination the arches of his feet were not maintained on 
weight-bearing.  The diagnoses included bilateral pes planus.  

Here, it must be noted that the veteran originally filed his 
claim in November 1999 (although it had to be returned for 
him to sign the claim form), only three months after service 
discharge, and the VA examination was not conducted until 
February 2001, more than a year later.  

While the actual report of the service discharge examination 
was negative for bilateral pes planus, the notation in the 
medical history questionnaire by someone other than the 
veteran that this disorder was not disqualifying suggests 
that the veteran actually had bilateral pes planus during 
service.  Since he continues to have that disorder, as 
documented relatively shortly after service, the Board 
concludes that the current bilateral pes planus is of service 
origin.  38 C.F.R. § 3.303 (2001).  

Bilateral Hearing Loss

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Section 3.385 
does not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service.  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  That is, service 
connection may be in order if the evidence sufficiently 
demonstrates a relationship between the current hearing loss 
disability and service.  Id. (citing Godfrey v. Derwinski, 2 
Vet. App. 352 (1992)).  

Service medical records include a report of an audiometry 
examination performed in December 1998.  The veteran was 
informed about ear protection.  Findings were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
15
20
20
15
30

At the time of the veteran's August 1999 separation physical 
examination, an audiometry examination revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
5
5
5
0
10

However, of course, there must be a current hearing loss.  
Here, the only post service audiometric testing was by VA in 
February 2001.  The results were as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
5
5
5
15
25
13
LEFT
15
5
10
10
20
11

Notably, all threshold levels at the pertinent frequencies 
were 25 decibels or less.  Also, speech recognition scores 
were 98 percent in the right ear and 96 percent in the left 
ear.  Thus, no current hearing loss, by VA standards, is 
shown.  

The veteran was afforded audiometric testing on several 
occasions during service but threshold levels were not above 
25 decibels except on two occasions.  On those occasions, the 
threshold of 30 decibels was recorded only at one frequency 
(4000 Hertz) and, thus, the requirement that thresholds for 
at least three frequencies be 26 decibels or above is not 
met.  No speech recognition scores were recorded during 
service.  

In sum, even though the Board does not doubt that the veteran 
was exposed to loud noise on a flight deck during service, as 
he testified, a hearing loss by VA standards is not shown 
either during service or thereafter.  

Bilateral Knee Disorders

The only inservice evidence of a bilateral knee disability is 
in the report of medical history questionnaire in conjunction 
with the August 1999 examination for separation from service 
(the examination itself was negative for a bilateral knee 
disability), in which the veteran complained of a trick or 
locked knee; specifically, he reported having had trouble 
with his knees for four months.  It was noted in the medical 
history questionnaire that his knee disability was not 
considered disqualifying.  

On VA general medical examination in February 2001 the 
veteran complained of stiffness and aching of the knees 
precipitated by prolonged immobility or standing, and 
possibly exacerbated by changes in the weather.  He took no 
medication and used no knee braces or ambulatory aids.  He 
had full flexion of the left knee but a loss of 4 degrees of 
full flexion of the right knee.  He had full extension of 
each knee.  X-rays revealed mild degenerative joint disease 
(DJD) of both knees.  The diagnoses included tendinitis of 
the knees.  

Here again it must be noted that the veteran originally filed 
his claim in November 1999, only three months after service 
discharge, and the VA examination was not conducted until 
February 2001, more than a year later.  

While the actual report of the service discharge examination 
was negative for knee disability, the notation in the medical 
history questionnaire by someone other than the veteran that 
this disorder was not disqualifying suggests that the veteran 
actually had bilateral knee disability during service.  Since 
he continues to have bilateral knee disability and there is 
current X-ray evidence of arthritis of the knees, as 
documented relatively shortly after service, (about 18 months 
after service) the Board concludes that the current arthritis 
of the knees is of service origin.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001) ("restates without 
substantive change the requirements in existing law with 
respect to the benefit-of-the-doctrine" in effect prior to 
the VCAA, Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claims 
for service connection for migraine headaches and for 
bilateral hearing loss and as to those claims there is no 
doubt to be resolved in favor of the veteran.  However, as to 
the claims for service connection for bilateral pes planus 
and for bilateral knee disorders, the evidence is in 
equipoise and, thus, all doubt if favorably resolved.  


ORDER

Service connection for migraine headaches and for bilateral 
hearing loss is denied.  

Service connection for bilateral pes planus and for arthritis 
of the knees is granted, subject to applicable laws and 
regulations governing the award of monetary benefits.  


REMAND

The June 2000 rating action which denied the claims of 
service connection adjudicated herein also granted service 
connection for a low back strain which was assigned a 10 
percent disability rating.  Both the grant of service 
connection and the evaluation assigned were made effective 
November 5, 1999.  However, a March 2001 rating action 
determined that there was clear and unmistakable error in the 
June 2000 rating action in the assignment of the noted 
effective date and revised the date to be August 18, 1999 
(the day after service discharge).  

The April 2001 Notice of Disagreement (NOD) which initiated 
this appeal disagreed with the June 2000 denials of service 
connection and reflects that the veteran agreed with the 
revised effective date established by the March 2001 rating 
action.  Nevertheless, in that NOD the veteran also stated 
that "however I feel my condition [low back strain] is worse 
than a 10% rating.  Please re-evaluate this condition in 
accordance with 38 CFR 4.7."  

Accordingly, the NOD also initiated an appeal for an 
increased rating for the service-connected low back strain 
but this matter was not addressed in the June 2001 Statement 
of the Case (SOC).  Since the appellant filed a timely NOD 
as to the 10 percent rating assigned for the service-
connected low back strain, the Board's jurisdiction has been 
triggered.  When a claim has been placed in appellate status 
by the filing of an NOD, the Board must remand the claim to 
the RO for preparation of an SOC as to that claim.  Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995) and Archbold, 9 
Vet. App. 124, 130 (1996); Manlincon v. West, 12 Vet. 
App. 238 (1999); see also 38 C.F.R. § 19.9 (2001).  

Accordingly, the appeal as to this issue will be returned to 
the Board following the issuance of the SOC only if the 
appeal is perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, supra.  (An appeal consists of a timely filed NOD 
in writing and, after an SOC has been furnished, a timely 
filed Substantive Appeal.  38 C.F.R. § 20.200 (2000).  Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal.  38 
C.F.R. § 20.202 (2000).)  

In view of the foregoing the case is remanded for the 
following: 

1.  The RO should issue an SOC as to the 
issue of entitlement to an increased 
rating for service-connected low back 
strain, currently rated 10 percent 
disabling.  This SOC must be accompanied 
by VA Form 9, Appeal to the Board, which 
is a Substantive Appeal that must be 
properly executed and returned to the RO 
in a timely manner in order to perfect 
the appeal.  Thereafter, if an appeal is 
perfected as to this matter, the case 
should be returned to the Board for 
appellate review.  The veteran must (and 
hereby is) apprised of the necessity of 
filing a timely substantive appeal in 
order to perfect the appeal and have this 
claim reviewed by the Board.  Absent the 
filing of a substantive appeal the Board 
will be without jurisdiction to 
adjudicate the matter.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 



